Citation Nr: 0311260	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active duty from January 1958 to June 1964 
with subsequent periods of active duty and inactive duty for 
training, including one such period from October 1983 to 
February 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, as pertinent here, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of back injury.  In a 
decision dated in April 2000, the Board concluded that new 
and material evidence had been presented and reopened the 
claim.  In the same decision, the Board denied the claim of 
entitlement to service connection for a back disability as 
not well grounded.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  

In December 2000, in response to a motion filed by the VA's 
Office of General Counsel, the Court vacated that part of the 
Board's decision that denied service connection for a back 
disability and remanded the matter to the Board for 
development and readjudication based on the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation expanded the duty of VA to notify the appellant 
and any representative and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  VA subsequently issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

In August 2001, the Board remanded the case to the RO for 
compliance with the changes in the law brought about by the 
VCAA and requested that the RO take certain development 
actions.  In particular, the Board requested that the RO make 
arrangements for a VA physical examination and medical 
opinion and also requested that the RO contact the veteran 
and ask that he identify (and help him obtain) additional 
evidence pertinent to his claim.  The Board also made a 
separate and specific request that the RO ensure that all 
notification and development action required by the VCAA be 
completed.  

In a letter dated April 10, 2002, the RO notified the veteran 
of evidence needed to grant his claim and explained how VA 
would assist him in obtaining evidence.  In that letter, the 
RO requested that the veteran send information describing 
additional evidence or the evidence itself to VA within 30 
days of the date of the letter.  The RO did not, however, 
notify the veteran that 38 U.S.C.A. § 5103(b) provides a 
claimant one year to submit evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Review of the record shows that in a supplemental statement 
of the case furnished to the veteran in November 2002, the RO 
recited 38 C.F.R. § 3.159 in its entirety, including 
38 C.F.R. § 3.159(b), which states that if VA does not 
receive requested information or evidence within a year of 
the date of notice from VA, benefits, if entitlement is 
established, may not be paid based on the application under 
consideration.  While it is possible that the November 2002 
SSOC may serve as adequate notice of the one-year time limit 
for submission of evidence, less than a year has elapsed 
since it was furnished to the veteran.  See DAV, supra.

Therefore, due process therefore requires that the case be 
remanded to the RO so that it may address the matter of 
notice of time limits for submission of information and 
evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  Thereafter, after obtaining any 
evidence identified by the veteran or 
allowing him an appropriate response 
period, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC 
and be given an appropriate opportunity 
to respond. 

Then, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


